DETAILED ACTION
1.	This non-final Office action considers claims 21-38 and is in response to the applicant’s 04/01/2021 amendment and response. Applicant amended claims 21, 27, and 33-38.  Applicant previously have statutory disclaimed claims 1-201. Therefore, claims 21-38 are currently pending.
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Response to Arguments
Claim Interpretation under 35 USC 112 sixth paragraph
3.	In the last Office action, it was determined that the term “data storage controller” invoke interpretation under 35 USC 112 sixth paragraph, and indicated that this phrase is not a typical function found in a general purpose “data storage controller” and would require additional programming of the “controller”  to implement the functions in the claim. 
Applicant in response amended claims in a manner that does not invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 – Second Paragraph & First Paragraph
4.	In the last Office action, it was determined that the term “data storage controller” invoke interpretation under 35 U.S.C. § 112 sixth paragraph. Because of this determination, claims 21-26 were rejected under 35 U.S.C. § 112 second paragraph, and 35 U.S.C. 112 first paragraph. Applicant amended claim 21 such that it does not invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. § 112 sixth paragraph. For that reason, the rejection of claims under 35 U.S.C. § 112 second paragraph, and 35 U.S.C. 112 first paragraph are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 102  
5.	In the last Office action, it was determined that claims 21-26 are under 35 USC § 102 as being anticipated by McManis (US Patent No. 7,734,603) because any generic processor and memory storage controller such as processor 410 and data storage memory 415 in McManis was considered to be the structure for the controller recited in claims 21-26. Applicant amended 
  
Claim Rejections - 35 U.S.C. § 103 (a)  
6.	 Applicant with respect to the rejection of claims asserts that McManis and Deshmukh cannot render obvious the claims under 35 U.S.C. § 103 because their combination fail to teach or suggest every element of the claims currently presented. Applicant argues that amended independent claims 21, 27, and 33 recite, in part:
“before a subsequent search of all the entries in the deduplication table, search, in the cache, only the cached portion of the entries in the deduplication table to determine whether the hash matches an entry in the cached portion of the entries in the deduplication table; [and]
perform the subsequent search of all the entries in the deduplication table including the entries in the cached portion; 
(Remarks at 14) 

Applicant argues that McManis fails to teach this limitations as recited in the amended claims. Applicant argues that the Office Action at page 23 relies on column 4, lines 41 through 45, of Deshmukh as disclosing this limitation of the pending independent claims. However, the portion cited does not teach the above limitation. (Id.)

“In some embodiments, if a miss occurs during an inline deduplication operation, no insertion in the deduplication tables is performed at that time. Rather, during an inline deduplication operation, a query with a hash value may occur for only a portion of the entire deduplication table (e.g., a cached portion of the deduplication table). If a miss occurs, a new entry may be created and stored in the cache. Subsequently, during a post-processing deduplication operation, such as an operation occurring during garbage collection, a query with a hash value may occur for the entire deduplication table. A miss may indicate the hash value is a unique hash value. Therefore, a new entry such as a hash-to-physical-pointer mapping may be inserted into the deduplication table. Alternatively, if a hit is detected during post-processing deduplication (i.e., a duplicate is detected), deduplication may be performed to eliminate one or more of the detected copies.” [Emphasis added]
(Id., at 17:54 – 18:2)
The above portion is also addressed by the Applicant in support of the new independent claim 21, 27 and 33 (Id., Remarks at p. 12). As understood, in the ‘688 patent disclosure, during the inline deduplication, only a cached portion of the deduplication table is involved. When there is a miss occurs a new entry may be created in the cache. However, during the post-processing deduplication, the entire deduplication table is involved. 
The portion cited at column 4, lines 41 through 45, of Deshmukh recites the following:
“In an inline deduplication, the deduplication engine may identify a segment of data received from a backup data stream which is a duplicate of one or more stored data blocks before writing the segment of data to the backup volume 107.”
(Remarks at 15)
This portion in Deshmukh, describes a standard deduplication technique. Applicant argues that Deshmukh describes a basic inline deduplication technique. The Deshmukh, inline deduplication refers to a technique in which incoming data is compared, using a hash, to data already stored in the backup volume before the incoming data is stored in the volume. This is in contrast to the deduplication techniques in the ‘688 patent, which store the incoming data first 
The examiner agrees with Applicant interpretation of the inline (or in-line) deduplication arguments. With respect to deduplication of the cache Deshmukh (addressed in the rejection of claims), discloses the following:
“The process of deduplicating a dataset in real-time may be referred to as inline deduplication, whereas the process of writing a dataset to a storage volume and then deduplicating the dataset may be referred to as post-processing deduplication.”
[Emphasis added] (Deshmukh at, 1:40-44)

As such, the inline deduplication in Deshmukh is related to the incoming data stream in real time, which is not stored yet, as opposed to the claim language which requires the cache portion of entries in the deduplication table is first stored in cache (Id. claim 21). Therefore, Deshmukh fails to teach the amended limitation of “a cache portion of entries in the deduplication table is stored in a cache”, and “before subsequent search of all the entries in the deduplication table, search, in the cache, only the cached portion of…the deduplication table”.  
Applicant argues that the Deshmukh fails to disclose or suggest the portions of the pending claims specifically two separate groups of deduplication table entries - a cached portion stored in the cache and the full deduplication table. (Id., at 15) The examiner agrees with the Applicant’s argument. As noted by Applicant Deshmukh fails to disclose two searches, including a first search of the cached portion, which is already, stored when the cache was created and a second, subsequent search of the full deduplication table, including the entries in the cached portion. 
The Applicant argues that utilizing standard inline deduplication technique, upon receiving duplicate data, the system will search the entire deduplication table for a hash match, Even if the incoming data may include duplicate data, if there is no hash matched in the duplicate portion of the deduplication table, the incoming data is written to disk, and that reduces write latency compared to the standard inline deduplication technique. The examiner agrees with the Applicant argument. In Deshmukh, inline deduplication is performed on all incoming data, and as such, eventually all data in the storage is deduplicated, and adding that to the deduplication of the primary McManis, the entire data on disk is deduplicated twice. 
        
Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
7.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error that is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.
	In the final Office action dated 07/16/2020, it was indicated that the rejection of claims 21-38 under 35 U.S.C. § 251 as being based on a defective oath/declaration is withdrawn, in view of Applicant submitting a replacement declaration. For the following reason, the new declaration is defective. 
Applicant in the new declaration states the following:
“Applicants seek a broadening reissue of the issued patent for failure of independent claims 1, 14, and 20 of the issued patent to adequately claim a system used to implement the invention. Specifically, the independent claims are amended to remove creating new levels in a mapping table and inserting records in the new level, responsive to detecting a flattening condition in the claim which erroneously narrowed the claim. Without correcting this error, claims 1, 14, and 20 would have been unduly narrow.”
	(Id.)
amended independent claims 1, 14 and 20 to remove specific limitations from those claims. The error statement is defective because, the independent claims 1, 14 and 20 are not amended, rather they are statutory disclaimed. It is noted that Applicant has added new claims 21-38 directed to a new and distinct invention to correct the error. Applicant may point to the new and distinct invention2.   

8.	Claims 21-38 are rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office
Action.

Objection to the Amendment

9.	Claims 27 and 33 are objected to because of the following:
With respect to claims 27, the claim limitation, “before a subsequent search of all the entries in the deduplication table, search, in the cache, searching only a … stored in the cache;,”  should be, “before a subsequent search of all the entries in the deduplication table, search, in the cache, only a … in the cache;”.
With respect to claim 33, the claim limitation, “before a subsequent search of all the entries in the deduplication table, search, in the cache, search only a … in the cache;,” should be, before a subsequent search of all the entries in the deduplication table, search, in the cache, only a … in the cache;”.
Additionally, as per MPEP, “Any amendment to the description and claims in reissue applications must be made in accordance with § 1.173.” (Id., at 1453, 37 C.F.R. § 1.121 and 37 C.F.R. § 1.173 (b)) In addition, MPEP states that in reissue application, “Any claim statutorily disclaimed is no longer in the patent, and such a claim cannot be amended. A disclaimed claim must be deleted by a direction to strike through the claim, i.e., the statutorily disclaimed claim(s) should be lined through, and not surrounded by brackets.” (Id., at 1453 (VI. (D.)) 
The amendment to the claims are objected to because first the status of the original claims which are statutory disclaimed are indicated as “withdrawn” rather than indicating “disclaimed”. (See 37 CFR 1.173) Second, the original disclaimed claims are not deleted by a direction to strike through the claims.     


Allowable Subject Matter
10.	 Claims 21-38 would be allowable, if applicant overcome the objection to the claims 27 and 33, and the rejection of claims under 35 U.S.C. § 251 – Defective Oath/Declaration. The following is the Examiner’s reason for allowance. 
	Claim 21 is allowed because prior art of record either alone or in combination fails to teach or suggests a mapping storage system for deduplication of data in a data storage medium, with all the elements of claim 21 particularly “a cached portion of entries in the deduplication table stored in a cache, wherein a number of entries in the cached portion is less than all the entries in the deduplication table,” and a data storage controller to carry out the step of, before a subsequent search of all the entries in the deduplication table, search, in the cache, only the cached portion of the entries in the deduplication table to determine whether the hash matches an entry in the cached portion of the entries in the deduplication table,” in combination with the other limitations as set forth in the claim (See paragraph 6, supra)   
	Claim 27 is a method claim and is allowed because prior art of record either alone or in combination fails to teach or suggests a mapping storage method for deduplication of data in a data storage medium, with all the steps of claim 27 particularly “before a subsequent search of all the entries in the deduplication table, search, in the cache, searching only a cached portion of the entries in a deduplication table to determine whether the hash matches an entry in the cached portion, wherein the number of entries in the cached portion is less than all the entries in the deduplication table, and wherein the cached portion is stored in the cache,” in combination with the other limitations as set forth in the claim (See paragraph 6, supra)  
	Claim 33 is the computer program product of the method claim 27 and is allowed for the same reason as stated with respect to allowance of claim 27. Dependent claims 22-26, 28-32, and 34-38 are allowed for the reason of being dependent on their respective allowed independent claims 21, 27 and 33 respectively.      

Any comments considered necessary by APPLICANT regarding this statement must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur.  7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 	
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees:

/Ovidio Escalante/				/H.B.P/
Reexamination Specialist			Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In response to the Miscellaneous communication filed on 02/01/2021, informing applicant that Applicant cannot switch invention, cancelling all claims drawn to the elected invention and presenting only claims which were previously disclaimed, Applicant reintroduced the elected claims and statutory disclaimed the non-elected claims.     
        2 Something as simple as adding the following would be sufficient to the Examiner. “Applicant believes that the original patent to be wholly or partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by introducing new claims X-XX directed to “XYZ”. Without correcting the error, the original patent claims (now disclaimed), directed to ABC distinct from XYZ are unduly narrow."